Citation Nr: 0721939	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for left hip injury status post osteotomy. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a stomach condition, claimed as 
gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for chronic fatigue and 
sleep disorder. 

4.  Entitlement to service connection for degenerative joint 
disease of the right hip. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and fellow service member


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to July 1982 
and from December 1990 to June 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO determined that the veteran failed to submit new and 
material evidence sufficient to reopen his previously denied 
claims for service connection for left hip injury status post 
osteotomy and GERD.  In that same decision the RO denied 
entitlement to service connection for degenerative joint 
disease of the right hip and chronic fatigue and sleep 
disorder. 

The record contains October 2004 VA medical records from the 
veteran's physician attesting to his inability to work due to 
his bilateral hip disabilities.  Since the issue of a total 
disability rating based upon individual unemployability 
(TDIU) is not currently on appeal, the Board refers this 
issue to the RO for appropriate action. See Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).

The issues of entitlement to service connection for left hip 
injury status post osteotomy, degenerative joint disease of 
the right hip, GERD, and chronic fatigue and sleep disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  In an April 1998 decision, the RO determined that there 
was no new and material evidence to reopen the previous 
denial of service connection for a left hip condition.  The 
veteran was notified of that decision; however, he did not 
submit a notice of disagreement or perfect an appeal. 

2.  The evidence submitted subsequent to the April 1998 
decision is new, in that it was not previously submitted to 
agency decision makers and is not cumulative and redundant of 
the evidence previously considered.  The evidence is material 
in that, when considered by itself or with previous evidence 
of record, it relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the claim.  

3.  In an April 1998 decision, the RO determined that there 
was no new and material evidence to reopen the previous 
denial of service connection for a stomach condition.  The 
veteran was notified of that decision; however, he did not 
submit a notice of disagreement or perfect an appeal. 

4.  The evidence submitted subsequent to the April 1998 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a 
stomach condition, claimed as GERD, nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The April 1998 decision, in which the RO determined that 
there was no new and material evidence to reopen the previous 
denial of service connection for a left hip condition, is 
final. 38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999). 

2.  New and material evidence has been received since the 
April 1998 decision; therefore, the claim for service 
connection for left hip injury, claimed as left hip injury 
status post osteotomy, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

3.  The April 1998 decision, in which the RO determined that 
there was no new and material evidence to reopen the previous 
denial of service connection for a stomach condition, is 
final. 38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999). 

4.  New and material evidence has not been received since the 
April 1998 decision; therefore, the claim for service 
connection for a stomach condition, claimed as GERD, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed after August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.
 
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Left hip injury status post osteotomy
The veteran contends that his current left hip disability is 
related to service.  Service connection for a left hip 
condition was previously denied in a rating decision dated 
March 1995. The veteran was notified of the decision; 
however, he did not submit a notice of disagreement or 
perfect an appeal.  

In April 1998 the RO determined that the previous denial of 
service connection for a left hip condition was not reopened 
because there was no new and material evidence.  The relevant 
evidence considered in conjunction with the April 1998 
decision includes the veteran's service medical records and 
National Guard medical evaluation board examination reports, 
as well private medical records documenting a total hip 
replacement. The RO determined that there was no new and 
material evidence because there was no medical evidence of a 
left hip injury in service.  The RO further noted no 
diagnosis of a chronic left hip disability in service. The 
veteran was notified of the decision; however, he did not 
submit a notice of disagreement or perfect an appeal. 

The evidence submitted to reopen the claim includes the 
veteran's November 2005 testimony before the undersigned 
Veterans Law Judge, as well as testimony and a lay statement 
from a soldier who witnessed the veteran's in-service left 
leg injury and his subsequent complaints of left hip pain. 
The veteran testified to experiencing continuous left hip 
pain after the left leg injury documented in service.  The 
veteran also submitted lay statements from his family, who 
attested to his complaints of left hip pain after separation 
from service.  Also of record are the veteran's service 
medical records, National Guard records which reflect 
severance pay for physical disability retirement, private 
medical records documenting total hip replacement surgery for 
the left hip, and November 1997 and December 2003 VA 
examination reports.  

With regard to the testimony submitted subsequent to the 
April 1998 decision, the testimonial evidence is new; as the 
aforementioned statements had not been previously submitted 
to agency decision makers.  Further, this evidence is also 
material, as it relates to an unestablished fact (service 
injury and symptoms) necessary to substantiate the claim.  
The evidence submitted is neither cumulative nor redundant of 
the evidence of record in June 1999.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Service 
medical records document left leg pain in April 1991.  The 
veteran has submitted evidence of a current left hip 
disability, manifested by pain and limitation of motion 
necessitating total hip replacement.  The evidence submitted 
by the veteran is material to the issue of service incurrence 
as it documents the veteran's complaints of and treatment for 
a chronic left hip condition after his in-service left leg 
injury.  The evidence submitted raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for left hip injury status post osteotomy.  The 
Board finds, therefore, that new and material evidence has 
been received, and the claim of entitlement to service 
connection for a left hip condition is reopened. 

Gastroesophageal reflux disease (GERD)
Service connection for a stomach condition was previously 
denied in a decision dated March 1995. The veteran was 
notified of the decision; however, he did not submit a notice 
of disagreement or perfect an appeal.  

In April 1998 the RO determined that the previous denial of 
service connection for a stomach condition was not reopened 
by new and material evidence.  The relevant evidence 
considered in conjunction with the April 1998 decision 
includes the veteran's service medical records and a November 
1997 VA examination report reflecting a diagnosis of GERD. 
The RO determined that there was no new and material evidence 
to reopen the previous denial of service connection because 
the veteran's complaints of stomach pain in 1974, 1976, and 
1977 resolved with no residual disability. The veteran was 
notified of the decision; however, he did not submit a notice 
of disagreement or perfect an appeal.  

The evidence submitted to reopen the claim includes the 
veteran's November 2005 testimony before the undersigned 
Veterans Law Judge. The veteran testified that he sought 
treatment for stomach problems during his second period of 
active duty while stationed in Saudi Arabia.  The veteran 
also attested to seeking medical treatment for his stomach 
condition from a VA medical center (MC) in Nashville, TN in 
1991, at which time a diagnosis of GERD was reached.  Also of 
record are the veteran's service medical records documenting 
treatment for stomach pain and diagnosis of viral 
gastroenteritis, and November 1997 and December 2003 VA 
examination reports documenting a diagnosis of GERD.  

While the recently submitted medical records are new, medical 
evidence describing the veteran's current condition, once 
established, is not material to the issue of service 
connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  
As such, the current medical records do not serve to reopen 
his claim.  Similarly, the veteran's contentions concerning 
the origins of the disability merely duplicate the evidence 
of record at the time of the previous denials.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of GERD. The 
veteran's service medical records reflect treatment for 
stomach pain and gastroenteritis in service.  The evidence 
submitted does not reflect a medical nexus relating the 
veteran's current diagnosis of GERD to active service.  New 
and material evidence having not been submitted, the 
application to reopen the claim is denied.

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to reopen 
the claim in correspondence dated November 2003 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The veteran has not received 
notice regarding the criteria for assignment of disability 
ratings and effective dates of disability benefits.  However, 
the RO can rectify the lack of notice prior to readjudicating 
the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Duty to Assist:  With regard to the veteran's application to 
reopen the claim for service connection for a left hip 
injury, because this decision effects a complete grant of the 
benefit sought on appeal, appellate review of this claim may 
be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

With regard to the veteran's application to reopen the claim 
for service connection for a stomach condition, claimed as 
GERD, VA has done everything reasonably possible to assist 
the veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006). Specifically, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled. VA does not have a duty to 
provide the veteran a VA examination if the claim is not 
reopened.




ORDER

1.  New and material evidence having been submitted, the 
application to reopen the previously denied claim for service 
connection for left hip injury status post osteotomy is 
granted.  

2.  New and material evidence not having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for a stomach condition, 
claimed as GERD, is denied. 

REMAND

The veteran contends that his current left hip disability was 
incurred during active service.  An April 1991 duty slip 
documents a diagnosis of left leg strain. January 1993 
medical records reflect a diagnosis of left hip dysplasia and 
degenerative joint disease of the left hip.  The veteran 
underwent left hip osteotomy in September 1993.  The veteran 
subsequently underwent a left hip total hip replacement in 
1998.  

The veteran has submitted lay statements and testimony from a 
soldier who witnessed the April 1991 left leg injury, as well 
as lay statements from members of his family who recollect 
his complaints of left hip pain after separation from 
service.  VA has the duty to assist the veteran in the 
development of his claim by providing him with an opinion to 
determine whether a medical nexus exists between his current 
left hip disability and the left leg injury documented during 
service.

The veteran also claims service connection for chronic 
fatigue, a sleep disorder, and degenerative joint disease of 
the right hip, status post total hip replacement.  A December 
2003 VA medical examination report indicates that the 
veteran's sleep disorder is related to his joint pain, 
especially his hip pain.  Similarly, the veteran has 
submitted a December 2005 medical opinion statement from his 
private physician, noting that the veteran complained of 
worsening right hip pain after his first left hip 
replacement.  The veteran ultimately required a right hip 
replacement.  The Board finds the issues of service 
connection for chronic fatigue and degenerative joint disease 
of the right hip to be inextricably intertwined with the 
issue of service connection for a left hip disability. Thus, 
adjudication of the veteran's claim for service connection 
for a chronic fatigue, sleep disorder, and degenerative joint 
disease of the right hip will be held in abeyance pending 
further development of the veteran's claim for service 
connection for a left hip disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his left hip disability; and, if the left 
hip disability is attributed to disease or 
injury in service, the etiology of his 
right hip disability and sleep/fatigue 
disorder.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  The examiner is 
asked to offer opinions as to the 
following:

a.  Whether it is at least as likely as 
not (that is, probability of 50 percent 
or better) that the veteran's current 
left hip disability is related to the 
April 1991 left leg injury during 
service.  

b.  If the examiner concludes the 
veteran's left hip disability is service-
connected, whether it is at least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
current right hip disability is the 
result of, or has been increased by, his 
left hip disability,.

c.  Whether it is at least as likely as 
not (that is, probability of 50 percent 
or better) that the veteran's current 
sleep/fatigue disorder is the result of, 
or has been increased by, his service 
connected bilateral knee pain (and left 
or bilateral hip disability, should the 
examiner conclude the veteran's left or 
bilateral hip disability is service-
connected). 

The examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should provide 
the rationale for the opinion(s). 
	
2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, re-adjudicate the 
issues on appeal.  If any benefits sought 
remain denied, the claimant should be 
provided a supplemental statement of the 
case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


